Case
 Case2:18-at-99999
      2:18-cv-00559-MSD-DEM
                    Document 248
                              Document
                                 (Court only)
                                         1 Filed
                                              Filed
                                                 10/18/18
                                                    10/18/18Page
                                                              Page
                                                                 1 of1 10
                                                                       of 10
                                                                          PageID#
                                                                             PageID#
                                                                                  1
                                     13419




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                      NORFOLK DIVISION



  STEPHANIE ADAMS, individually and on           Civil Case Number:
  behalf of all others similarly situated,

                          Plaintiffs,                              CIVIL ACTION 2:18cv559

                     -against-
                                                        CLASS ACTION COMPLAINT
                                                                  AND
                                                         DEMAND FOR JURY TRIAL
  APPLIED BUSINESS SERVICES,

                          Defendant.

        Plaintiff STEPHANIE ADAMS (hereinafter, “Plaintiff”), a Virginia resident, brings this

 class action complaint by and through the undersigned attorneys, against Defendant APPLIED

 BUSINESS SERVICES (hereinafter “Defendant”), individually and on behalf of a class of all

 others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

 information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

 Plaintiff, which are based upon Plaintiff’s personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

    1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use of

        abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15

        U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt collection

        practices contribute to the number of personal bankruptcies, to material instability, to the

        loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing

        laws . . . [we]re inadequate to protect consumers,” and that “the effective collection of

        debts” does not require “misrepresentation or other abusive debt collection practices.” 15
Case
 Case2:18-at-99999
      2:18-cv-00559-MSD-DEM
                    Document 248
                              Document
                                 (Court only)
                                         1 Filed
                                              Filed
                                                 10/18/18
                                                    10/18/18Page
                                                              Page
                                                                 2 of2 10
                                                                       of 10
                                                                          PageID#
                                                                             PageID#
                                                                                  2
                                     13420


       U.S.C. §§ 1692(b) & (c).

    2. Congress explained that the purpose of the Act was not only to eliminate abusive debt

       collection practices, but also to “insure that those debt collectors who refrain from using

       abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e).

       After determining that the existing consumer protection laws were inadequate, id. §

       1692(b), Congress gave consumers a private cause of action against debt collectors who

       fail to comply with the Act. Id. § 1692k.

    3. The rights and obligations established by section 15 U.S.C. § 1692g were considered by

       the Senate at the time of passage of the FDCPA to be a “significant feature” of the Act.

       See S. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4, reprinted in 1977 U.S.C.C.A.N. 1695,

       1696.

                                      JURISDICTION AND VENUE

    4. The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C. § 1692

       et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

       the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

    5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                      NATURE OF THE ACTION

    6. Plaintiff brings this class action on behalf of a class of Virginia consumers seeking

       redress for Defendant’s actions of using false, deceptive and misleading representation or

       means in connection with the collection of an alleged debt.

    7. Defendant's actions violated § 1692 et seq. of Title 15 of the United States Code,

       commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”) which

       prohibits debt collectors from engaging in false, deceptive or misleading practices.
Case
 Case2:18-at-99999
      2:18-cv-00559-MSD-DEM
                    Document 248
                              Document
                                 (Court only)
                                         1 Filed
                                              Filed
                                                 10/18/18
                                                    10/18/18Page
                                                              Page
                                                                 3 of3 10
                                                                       of 10
                                                                          PageID#
                                                                             PageID#
                                                                                  3
                                     13421


    8. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                              PARTIES

    9. Plaintiff is a natural person and a resident of the State of Virginia and is a “Consumer” as

       defined by 15 U.S.C. §1692(a)(3).

    10. Defendant is a collection agency with its registered office located at 617 Soundside Road,

       Edenton, North Carolina 27932.

    11. Upon information and belief, Defendant is a company that uses the mail, telephone, or

       facsimile in a business the principal purpose of which is the collection of debts, or that

       regularly collects or attempts to collect debts alleged to be due another.

    12. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. § 1692a(6).


                                  ALLEGATIONS OF FACT


    13. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

       herein with the same force and effect as if the same were set forth at length herein.

    14. Some time prior to August 30, 2018, an obligation was allegedly incurred to CHILDRENS

       HOSP KINGS DAUGHTERS.

    15. The alleged CHILDRENS HOSP KINGS DAUGHTERS obligation arose out of a

       transaction in which money, property, insurance or services, which are the subject of the

       transaction, are primarily for personal, family or household purposes.

    16. The alleged CHILDRENS HOSP KINGS DAUGHTERS obligation is a "debt" as defined

       by 15 U.S.C.§ 1692a(5).

    17. CHILDRENS HOSP KINGS DAUGHTERS is a "creditor" as defined by 15 U.S.C.§

       1692a(4).
Case
 Case2:18-at-99999
      2:18-cv-00559-MSD-DEM
                    Document 248
                              Document
                                 (Court only)
                                         1 Filed
                                              Filed
                                                 10/18/18
                                                    10/18/18Page
                                                              Page
                                                                 4 of4 10
                                                                       of 10
                                                                          PageID#
                                                                             PageID#
                                                                                  4
                                     13422


    18. Defendant contends that the CHILDRENS HOSP KINGS DAUGHTERS debt is past due.

    19. Defendant is a company that uses mail, telephone or facsimile in a business the principal

       purpose of which is the collection of debts, or that regularly collects or attempts to collect

       debts incurred or alleged to have been incurred for personal, family or household purposes

       on behalf of creditors.

    20. CHILDRENS HOSP KINGS DAUGHTERS directly or through an intermediary

       contracted the Defendant to collect the alleged debt.

    21. On or about August 30, 2018, the Defendant caused to be delivered to the Plaintiff a

       collection letter in an attempt to collect the alleged CHILDRENS HOSP KINGS

       DAUGHTERS debt. See Exhibit A.

    22. The August 30, 2018 letter was sent or caused to be sent by persons employed by

       Defendant as a “debt collector” as defined by 15 U.S.C. §1692a(6).

    23. The August 30, 2018 letter is a “communication” as defined by 15 U.S.C. §1692a(2).

    24. The Plaintiff received and read the Letter sometime after August 30, 2018.

    25. The Letter stated in part:

               “If we do not receive payment, the next letter you receive will be from an attorney.”

    26. Upon information and belief, there was no attorney who would be sending the Plaintiff a

       letter should she not respond to the August 30, 2018 letter.

    27. Pursuant to the FDCPA, a debt collector may not use any false, deceptive, or misleading

       representation or means in connection with the collection of any debt.

    28. By falsely representing that the next letter the Plaintiff would receive would be from an

       attorney, the Defendant violated various provisions of the FDCPA and harmed the

       Plaintiff.
Case
 Case2:18-at-99999
      2:18-cv-00559-MSD-DEM
                    Document 248
                              Document
                                 (Court only)
                                         1 Filed
                                              Filed
                                                 10/18/18
                                                    10/18/18Page
                                                              Page
                                                                 5 of5 10
                                                                       of 10
                                                                          PageID#
                                                                             PageID#
                                                                                  5
                                     13423


    29. The purpose and effect of the threat that the next letter would be from an attorney is to

       mislead, deceive, and scare consumers into believing that a lawsuit for the alleged debt is

       imminent.

    30. The acts and omissions of Defendant described above injured Plaintiff and the class

       members in a concrete way. As a result of these acts and omissions, Plaintiff and the

       class members were subjected to threats and collection attempts from Defendant, which

       contained material misrepresentations that deceptively and misleadingly lied about

       having an attorney send the next letter to the Plaintiff. Plaintiff and the class members

       were left with the impression that a law suit was imminent, when in fact Defendant had

       no intention of sending the matter to a lawyer at that time. In other words, Plaintiff

       suffered an informational injury as a result of being supplied false and misleading

       information. This injury also created a material risk of financial harm that Congress

       intended to prevent by enacting the FDCPA – to wit, that Plaintiff, influenced by

       misleading information, might make payment decisions that he might not have made had

       he been given only truthful information. And the injury further created a material risk of

       financial harm that Congress intended to prevent by enacting the FDCPA – to wit, that

       Plaintiff, faced with imminent litigation, might make payment decisions that she might

       not have made had she been apprised of all truthful information related to the litigation

       status of the claim.

    31. Defendant could have taken the steps necessary to bring its actions within compliance

       with the FDCPA, but neglected to do so and failed to adequately review its actions to

       ensure compliance with the law.

                                      CLASS ALLEGATIONS
Case
 Case2:18-at-99999
      2:18-cv-00559-MSD-DEM
                    Document 248
                              Document
                                 (Court only)
                                         1 Filed
                                              Filed
                                                 10/18/18
                                                    10/18/18Page
                                                              Page
                                                                 6 of6 10
                                                                       of 10
                                                                          PageID#
                                                                             PageID#
                                                                                  6
                                     13424


    32. Plaintiff brings claims, pursuant to the Federal Rules of Civil Procedure (hereinafter

       “FRCP”) Rule 23, individually and on behalf of the following consumer class (the “Class”)

       consisting of: a) All consumers who have an address in the state of Virginia b) who were

       sent a collection letter from the Defendant c) attempting to collect a consumer debt owed

       to CHILDRENS HOSP KINGS DAUGHTERS d) which states “If we do not receive

       payment, the next letter you receive will be from an attorney.” (e) when no intention of

       that exists (f) which letter was sent on or after a date one year prior to the filing of this

       action and on or before a date 21 days after the filing of this action.

    33. The identities of all class members are readily ascertainable from the records of

       Defendant and those companies and entities on whose behalf they attempt to collect

       and/or have purchased debts.

    34. Excluded from the Plaintiff Class are the Defendant and all officers, members, partners,

       managers, directors, and employees of the Defendant and their respective immediate

       families, and legal counsel for all parties to this action and all members of their

       immediate families.

    35. There are questions of law and fact common to the Plaintiff Class, which common issues

       predominate over any issues involving only individual class members. The principal

       issue is whether the Defendant’s written communications to consumers, in the forms

       attached as Exhibit A, violate 15 U.S.C. § 1692e.

    36. The Plaintiff’s claims are typical of the class members, as all are based upon the same

       facts and legal theories.

    37. The Plaintiff will fairly and adequately protect the interests of the Plaintiff Class defined

       in this complaint. The Plaintiff has retained counsel with experience in handling
Case
 Case2:18-at-99999
      2:18-cv-00559-MSD-DEM
                    Document 248
                              Document
                                 (Court only)
                                         1 Filed
                                              Filed
                                                 10/18/18
                                                    10/18/18Page
                                                              Page
                                                                 7 of7 10
                                                                       of 10
                                                                          PageID#
                                                                             PageID#
                                                                                  7
                                     13425


       consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor

       his attorneys have any interests, which might cause them not to vigorously pursue this

       action.

    38. This action has been brought, and may properly be maintained, as a class action pursuant

       to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

       well-defined community interest in the litigation:

       (a)       Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that

                 the Plaintiff Class defined above is so numerous that joinder of all members would

                 be impractical.

       (b)       Common Questions Predominate: Common questions of law and fact exist as to

                 all members of the Plaintiff Class and those questions predominate over any

                 questions or issues involving only individual class members. The principal issue is

                 whether the Defendant’s written communications to consumers, in the forms

                 attached as Exhibit A, violate 15 U.S.C. § 1692e.

       (c)       Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendant’s common uniform course of conduct complained of herein.

       (d)       Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

                 members insofar as Plaintiff has no interests that are averse to the absent class

                 members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff

                 has also retained counsel experienced in handling consumer lawsuits, complex

                 legal issues, and class actions. Neither the Plaintiff nor his counsel have any

                 interests which might cause them not to vigorously pursue the instant class action
Case
 Case2:18-at-99999
      2:18-cv-00559-MSD-DEM
                    Document 248
                              Document
                                 (Court only)
                                         1 Filed
                                              Filed
                                                 10/18/18
                                                    10/18/18Page
                                                              Page
                                                                 8 of8 10
                                                                       of 10
                                                                          PageID#
                                                                             PageID#
                                                                                  8
                                     13426


                 lawsuit.

       (e)       Superiority: A class action is superior to the other available means for the fair and

                 efficient adjudication of this controversy because individual joinder of all members

                 would be impracticable. Class action treatment will permit a large number of

                 similarly situated persons to prosecute their common claims in a single forum

                 efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

    39. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is

       also appropriate in that the questions of law and fact common to members of the Plaintiff

       Class predominate over any questions affecting an individual member, and a class action

       is superior to other available methods for the fair and efficient adjudication of the

       controversy.

    40. Depending on the outcome of further investigation and discovery, Plaintiff may, at the

       time of class certification motion, seek to certify a class(es) only as to particular issues

       pursuant to Fed. R. Civ. P. 23(c)(4).



                                              COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692e et seq.


    41. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

       above herein with the same force and effect as if the same were set forth at length

       herein.

    42. Defendant's debt collection efforts attempted and/or directed towards the Plaintiff
Case
 Case2:18-at-99999
      2:18-cv-00559-MSD-DEM
                    Document 248
                              Document
                                 (Court only)
                                         1 Filed
                                              Filed
                                                 10/18/18
                                                    10/18/18Page
                                                              Page
                                                                 9 of9 10
                                                                       of 10
                                                                          PageID#
                                                                             PageID#
                                                                                  9
                                     13427


       violated various provisions of the FDCPA, including but not limited to 15 U.S.C.

       § 1692e.

    43. Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,

       misleading and/or deceptive means to collect or attempt to collect any debt or to

       obtain information concerning a consumer.

    44. The Defendant violated said section in its letter to the Plaintiff by:

           a. Using a false, deceptive, and misleading representations or means in

               connection with the collection of a debt;

           b. Threatening to take action that cannot legally be taken or that is not intended to

               be taken in violation of 1692e(5);

            c. Making a false representation or using deceptive means to collect a debt in

               violation of 1692e(10).

    45. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

       conduct violated Section 1692e et seq. of the FDCPA, statutory damages, costs and

       attorneys' fees.


                              DEMAND FOR TRIAL BY JURY·

    46. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

       request a trial by jury on all issues so triable.


                                    PRAYER FOR RELIEF



       WHEREFORE, Plaintiff demands judgment against Defendant as follows:
Case
Case 2:18-at-99999
     2:18-cv-00559-MSD-DEM
                   Document 248
                             Document
                                (Court only)
                                        1 Filed
                                              Filed
                                                10/18/18
                                                    10/18/18
                                                           Page
                                                              Page
                                                                10 of
                                                                   1010
                                                                      of PageID#
                                                                         10 PageID#
                                                                                 10
                                     13428


                (a)    Declaring that this action is properly maintainable as a Class Action and

 certifying Plaintiff as Class representative and undersigned as Class Counsel;

                (b)    Awarding Plaintiff and the Class statutory damages;

                (c)    Awarding Plaintiff costs of this Action, including reasonable attorneys’

 fees and expenses;

                (d)    Awarding pre-judgment interest and post-judgment interest; and

                (e)    Awarding Plaintiff and the Class such other and further relief as this

 Court may deem just and proper.


 Dated: October 18, 2018

                                      By:     /s/ Romy L. Radin
                                              Romy L. Radin, Esq. VA State Bar #44465
                                              RADIN LAW, PLC
                                              2200 Colonial Avenue, Suite 6
                                              Norfolk, Virginia 23517
                                              Phone: (757) 623-1216
                                              Facsimile: (757) 624-1718
                                              Email: radinlaw@hotmail.com


                                              PRO HAC VICE APPLICATION TO BE FILED
                                              Yitzchak Zelman, Esq.
                                              MARCUS ZELMAN, LLC
                                              701 Cookman Avenue, Suite 300
                                              Asbury Park, New Jersey 07712
                                              Phone: (732) 695-3282
                                              Facsimile: (732) 298-6256
                                              Email: yzelman@marcuszelman.com
                                              Attorneys for Plaintiff
